Mr. Justice Duell
delivered the opinion of the Court:
This case was heard with the case of this appellant, the Postmaster General, against Henry O. Houghton, ante, 188. The question at issue is the same, and for the same reasons as those stated in our opinion in that case, so much of the decree herein as was appealed from must be reversed, with costs. The damages, if any, in this case are stipulated at $2,349.83.
The court below is directed to enter a decree against the complainant, the Bates & Guild Company, and the surety upon the injunction bond, for the sum of $2,349.83, with interest from July 7, 1905. Reversed.